Citation Nr: 1804513	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial increased evaluation for post fracture right ankle with degenerative arthritis rated as noncompensably disabling prior to April 27, 2017 and as 10 percent disabling since April 27, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had honorable active duty service with the U.S. Army from June 1986 to October 1986, from November 1990 to May 1991, and from February 2001 to October 2001.  He also had active duty service from March 2003 to December 2003, which resulted in a discharge under other than honorable conditions and is considered dishonorable for VA compensation purposes.  Therefore the Veteran is not entitled to receive VA benefits based upon this period of service.  See March 2008 administrative decision. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although the RO apparently reopened the claim for service connection for PTSD in the rating decision on appeal, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the issue de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Board also notes that in October 2017, the Veteran submitted a claim for service connection for major depressive disorder, which is new and distinct from his claim for service connection for PTSD as it was not previously considered.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996); Boggs v. Peake, 520 F.3d 1330 (2008).  In a November 2017 rating decision the RO denied service connection for major depressive disorder.  The Veteran has not initiated an appeal and has provided no additional argument, therefore, it is not considered part of the current appeal.  

The evaluation for the Veteran's service-connected right ankle disability was increased to 10 percent, effective April 27, 2017.  See November 2017 Rating Decision.  The assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the RO in September 2001 and November 2003, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the November 2003 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the November 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder to include PTSD.

3.  The Veteran does not have a valid diagnosis of PTSD consistent with DSM criteria.

4.  Prior to April 27, 2017, the Veteran's right ankle disability was manifested by painful, but a noncompensable degree of limitation of dorsiflexion and plantar flexion and does not result in moderate limitation of motion, ankylosis, malunion, or astragalectomy.  

5.  Since April 27, 2017, the Veteran's right ankle disability is manifested by no more than moderate limitation of motion; marked limitation of motion is not shown and there is no clinical evidence of ankylosis, malunion, or astragalectomy. 




CONCLUSIONS OF LAW

1.  The November 2003 rating decision that denied service connection for PTSD is final; new and material evidence has been received sufficient to reopen this previously denied and unappealed claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

2.  The criteria for entitlement to service connection for PTSD, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

4.  The criteria for an initial compensable disability rating for post fracture right ankle with degenerative arthritis were not met prior to April 27, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010, 5271 (2017). 

5.  Since April 27, 2017, the criteria for a disability rating greater than 10 percent for post fracture right ankle with degenerative arthritis are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5003, 5010, 5271 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated April 15, 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a March 2008, rating decision, the RO denied service connection for PTSD on the basis that there was no evidence the Veteran had been diagnosed with service-related PTSD.  This rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A rating action in November 2011, affirmed the denial of service connection on the basis that new and material evidence had not been submitted to reopen the claim.  This rating decision also became final as no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  Id.  This rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

However, the evidence received since then is both new and material to the claim.  Such evidence consists of VA outpatient treatment records reflecting a diagnosis of PTSD and its possible correlation to military service, which was not of record at the time of the 2011 rating decision.  This evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  

III.  Law and Analysis for Service Connection

The Veteran is seeking service connection for PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

A diagnosis of PTSD must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the upon the to the recently-updated Fifth Edition, (DSM-5).  However, the Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in February 2015.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In various statements submitted with his claim, the Veteran has identified the primary event that he considers to be the precipitating cause of his PTSD.  He asserts that he was stationed in Bosnia in 2001 and while on duty as a security guard at a checkpoint, a soldier was brought to the gate with multiple stab wounds.  The Veteran learned that the soldier had been stabbed by his wife in a domestic dispute and that he later died from his injuries.  See VA Form 21-0781, Statement in Support of PTSD Claim, received in September 2010.  The Veteran's DD Form 214 confirms that he served on active duty in Bosnia from March 2001 to October 2001.  The incident was reported on in the Army Times and a copy of that article was associated with the file in November 2012.  However, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM criteria.  

Service treatment records include a September 2003 consultation sheet which shows the Veteran was hospitalized during his third period of service for extreme stress due to an impending divorce, being "restricted to post," work problems, and a lack of financial resources.  The month prior he had overdosed on Tylenol and other medications.  A provisional diagnosis of adjustment disorder with anxious and depressed mood was given. 

A review of progress notes from the Southern Arizona VA HCS shows a diagnosis of PTSD since 2009.  However several VA examiners have determined that the Veteran does not meet the criteria for a diagnosis of PTSD.  See VA Medical Opinions dated in February 2011, July 2011, June 2012, December 2012, and November 2017.  

When examined by VA in February 2011, the psychiatrist reviewed the claims file, including service and post-service treatment records, as well as the Veteran's descriptions of his in-service stressor, his in-service suicide attempt, and his extensive post-service psychiatric history.  He also noted that while the Veteran passed a screening for PTSD, none of the treating physicians diagnosed PTSD.  In addition, Veteran produced exaggerated/invalid results on the MMPI (Minnesota Multiphasic Personality Inventory).  After conducting a diagnostic psychiatric examination, the psychiatrist concluded that the Veteran did not fit the criteria for PTSD, but instead met the criteria for Axis I diagnoses of polysubstance dependency, substance-induced mood disorder and psychosis as well as an Axis II diagnosis of antisocial personality disorder with borderline traits.  The psychologist explained that none of the diagnosed conditions were caused by military service, although the Veteran's service was made problematic because of his unstable personality and drug dependency.  In an addendum to that report, the examiner reiterated his previous conclusion that the Veteran did not have PTSD despite having received such a diagnosis from the PTSD clinic.  See July 2011 Addendum opinion.

The Veteran was then afforded a VA examination in June 2012, where the psychologist reviewed the claims file, including the Veteran's recent participation in a VA PTSD Program, where he had been given a diagnosis of PTSD based on a self-report of symptoms and unverified stressor information.  At that evaluation, the Veteran reported stressors that were not entirely consistent with his current report or his reports to other providers.  The psychologist also referred to the Veteran's positive PTSD screening, but also noted all other nursing, psychological, and psychiatric notes had failed to diagnose PTSD.  The psychologist noted that the Veteran's account of serving at a security checkpoint in Bosnia when a severely injured soldier was brought in and later died, does not appear to be due to, caused by, or related to hostile military or terrorist activity.  Rather the event was described as a domestic argument between the man who was cut and his wife.  The Veteran did not report witnessing the event and did not describe any other stressor events that would be related to hostile military or terrorist activities.  Therefore, a diagnosis of PTSD could not be given at this time.

The Veteran was afforded another VA examination in December 2012, where the psychologist concluded his symptoms did not meet the diagnostic criteria under DSM-IV.  She noted that the results of the current exam were consistent with Veteran's last exam in June 2012 and confirmed diagnoses of cocaine dependence, in partial remission, alcohol dependence in full sustained remission mood disorder, and personality disorder, NOS with antisocial and borderline traits.  She explained that while the Veteran's stressor met requirements for a Criterion A (sufficiency of the stressor) as well as PTSD criteria B and D, (which relate to recurrent distressing dreams and sleep disturbance).  However he did not meet Criterion C (avoidance associated with the trauma) Criterion E (duration of symptoms) or Criterion F (symptoms causing significant distress or impairment). 

Instead the psychologist found the Veteran's current symptoms appeared to be related to: (1) history of substance dependence: (2) psychosocial problems including relationship problems, unemployment, financial problems, housing problems, and history of legal problems; (3) history of aggressive/violent behavior, resulting in chronic interpersonal problems.  The anxiety symptoms endorsed by the Veteran (e.g., suspiciousness, avoidance of funerals) were likely related to substance dependence and personality traits vs. exposure to trauma.  His depressive symptoms appeared to be related to history of substance dependence and behavioral problems and so were less likely as not the result of his military service.  The psychologist also found it is less likely as not that the Veteran's cocaine and alcohol dependence are the result of his military service.

The Veteran was most recently afforded a VA psychiatry examination in November 2017, where the psychologist concluded there was no objective evidence to support the symptoms of or diagnosis for PTSD.  As part of the evaluation, the Veteran completed the Trauma Symptoms Inventory, which is an objective testing measure with well-documented validity scales.  The Veteran's test results were invalid as a result of over-endorsing symptoms and endorsement of symptoms that were not typical of PTSD.  Another scale score - the ATR- was significantly clinically elevated rendering the Veteran's response pattern invalid and suggestive of exaggeration or feigning of symptoms.

Based on the evidence in this particular case, the Board finds that service connection for PTSD is not warranted.  The multiple VA opinions are both probative and persuasive as they are based upon a complete review of the claims file, and set out the most helpful and complete discussion of the medical evidence in concluding that it was less likely than not that the Veteran experiences PTSD.  Instead, the examiners noted that the Veteran's symptoms were more likely explained by different diagnoses.  In particular, the December 2012 VA psychologist offers a clear explanation for her opinion, relying on the Veteran's reported stressor and specific medical history as well as her medical expertise and current medical knowledge, in concluding that it is less likely than not that the Veteran has PTSD.  The opinion is also highly probative because the examiner considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.  

After weighing all the evidence, the Board finds the overall disability picture, and particularly, the VA opinions, fail to establish a valid diagnosis of PTSD during the appeal period.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

Given that the RO reopened the Veteran's claim and adjudicated the claim on the merits, the Veteran is not prejudiced by the Board proceeding with a de novo decision at this time.  

IV. Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected right ankle disability.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2017).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ankle disability is evaluated as noncompensably disabling prior to April 27, 2017 under DCs 5271-5010 and as 10 percent disabling under DC 5003-5271thereafter.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis, which will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DCs 5003 and 5010.

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle, and a 20 percent evaluation is assigned for marked limitation of motion of the ankle.  Normal ankle dorsiflexion is to 20 degrees and normal  plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   

The Board observes that the terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. §§ 4.2, 4.6.  

A. compensable disability rating prior to April 27, 2017 

Evidence relevant to the severity of the Veteran's service-connected right ankle disability consists primarily of clinical findings from VA examination in June 2012, which shows the Veteran's history of right ankle fracture was briefly summarized.  He reported chronic aching pain with ambulation, but denied instability, swelling, or flare-ups.  Range of motion was normal with plantar flexion to 45 degrees and dorsiflexion to 20 degrees with no objective evidence of painful motion.  There was no change or additional limitation of motion following repetitive-use testing of the ankle.  There was no pain of palpation or localized tenderness.  Muscle strength testing was normal at 5/5 and there was no evidence of laxity, joint instability, or ankylosis. There were no painful or unstable scars greater than 39 square cm (6 square inches).  Functional loss and/or functional impairment included disturbance of locomotion and interference with sitting, standing and weight-bearing and the Veteran occasionally uses a cane.  However the right ankle disability does not impact his ability to work.  

Based upon a review of the evidence of record, the Board concludes that the noncompensable rating is appropriate and fully contemplates the Veteran's right ankle disability level.  At no time during the time period in question has the record established findings consistent with "moderate" limitation of motion.  In fact, at the VA examination in 2012, the Veteran demonstrated normal range of motion and there was no objective evidence of pain on motion.  Repetitive testing did not suggest he was functionally limited and he retained normal ankle strength.  Accordingly, a compensable rating is not warranted.

Accordingly, the Board finds that the Veteran's impairment due to his right ankle disability for the period prior to April 27, 2017 is most consistent with a noncompensably rating and that the level of disability contemplated in DC 5271 to support the assignment of a 10 percent or rating or higher is absent.

B. disability rating greater than 10 percent since April 27, 2017 

The current 10 percent disability rating is based, in part on findings from a November 2017 VA examination.  At that time the Veteran continued to report painful limited motion of the right ankle.  He described the pain as aching and sharp, which causes painful walking and an inability to run.  He takes pain medication, wears an ankle brace, and sometimes uses a cane.  He denied flare-ups and did not report any additional functional loss or impairment of the right ankle.  Active range of motion was 0 to 15 degrees dorsiflexion and 0 to 35 degrees plantar flexion.  There was no pain noted on examination and no evidence of pain with weightbearing.  There was also no evidence of pain with passive range of motion testing or when the ankle joint is used in non-weight bearing.  There was no objective evidence of localized tenderness, pain on palpation, or crepitus.  There was no additional loss of function or range of motion after repetitive-use testing and no additional factors contributing to disability.  Muscle strength testing was normal at 5/5 with no evidence of muscle atrophy.  There was also no ankylosis, ankle instability, or dislocation.  There was no objective evidence of painful, or unstable scars.  The Veteran reported using a brace and cane at times when walking.  

Review of the remainder of the claims file shows that very few treatment records pertaining to the Veteran's right ankle disability have been associated with the claims file since the VA examination.

While this evidence supports the grant of a 10 percent disability rating, a higher evaluation is not warranted.  Although the Veteran has residuals of a right ankle fracture, the evidence falls short of being characterized as marked.  Rather, the disability is characterized largely by subjective pain complaints and moderate limitation of motion.  The 2017 VA examination shows no significant symptomatology associated with the right ankle disability.  The Veteran had limited dorsiflexion of at least 15 degrees and plantar flexion of 30 degrees with no loss of additional motion or diminution of strength with repetitive testing.  There is  no objective evidence of instability.  

Accordingly, the Board finds that the Veteran's impairment due to his right ankle disability since April 27, 2017 is most consistent with a 10 percent rating and that the level of disability contemplated in DC 5271 to support the assignment of a 20 percent or rating or higher is absent.

With regard to both timeframes, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Specifically, the clinical findings from the 2012 examination report do not suggest that the Veteran's full range of motion would change to the degree required for a higher rating after repetitive use, due to pain, or with weight bearing.  The 2017 VA examination indicated that there was no evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.  In addition, the Veteran has consistently denied flare-ups during both VA examinations.  Given that his complaints do not prevent him from achieving substantial measured range of motion of the right ankle they do not support a finding of additional functional loss for higher ratings.  The Veteran's complaints have been taken into consideration, but there is no evidence that his right ankle disability suffers significant or additional functional loss beyond that contemplated by the assigned 0 and 10 percent evaluations.  See 38 C.F.R. § 4.71, DCs 5260 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Correia v. McDonald, 28 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board also finds that no other diagnostic code pertaining to the right ankle would provide any higher disability evaluation.  There is no evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy as contemplated by DCs 5270, 5272, 5273 and 5274.  38 C.F.R. § 4.71a.  Accordingly, there is no basis for higher ratings.  The preponderance of the evidence is against the claim, and  there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b). 


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted.

Service connection for PTSD is denied.

Entitlement to an initial compensable disability rating for post fracture right ankle with degenerative arthritis prior to April 27, 2017 is denied.

Entitlement to an initial disability rating greater than 10 percent for post fracture right ankle with degenerative arthritis since April 27, 2017 is denied.


____________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


